Citation Nr: 1104337	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an upper back 
disability (involving T1-T3).

2.  Entitlement to an increased evaluation for recurrent 
dislocation of the left shoulder, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from April 1984 to February 1987.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Montgomery, Alabama.  

The Board notes that the Veteran has reported that he moved to 
Chicago and has requested that his claims file be transferred to 
the Chicago RO.  That request has been referred to the Montgomery 
RO for appropriate action.

The appeal is REMANDED to the Montgomery RO.  VA will notify the 
Veteran if further action is required on his part.


REMAND

In conjunction with his October 2007 substantive appeal, the 
Veteran requested that he be afforded a videoconference hearing 
at the RO.  

In October 2010, the RO notified the Veteran that his hearing had 
been scheduled for November 12, 2007.  

In an October 2010 statement in support of claim, the Veteran 
indicated that he had received notification that the 
videoconference hearing that he had requested had been scheduled 
for November 12, 2010.  The Veteran stated that he would be 
unable to attend as he was scheduled for inpatient care at the 
Tampa VAMC from October 25, 2010, to November 12, 2010.  He 
requested that his videoconference be rescheduled.  The statement 
was received at the Montgomery RO on October 21, 2010.  

In a November 2010 letter, the Veteran indicated that he was 
requesting that he be scheduled for a new hearing in conjunction 
with this claim.  He reported that he had moved back to Illinois 
and had been there since July 2009.  The Veteran provided an 
address in Chicago, Illinois, at that time.  In a November 2010 
letter, forwarded in conjunction with the Veteran's November 2010 
letter, the Veteran's representative, DAV, requested that the 
Veteran be scheduled for a Travel Board hearing and that the 
hearing be held in Chicago, Illinois.  

In December 2010, the undersigned Veterans Law Judge granted a 
Motion to reschedule a hearing before a Veterans Law Judge at the 
RO.  It was found that the Veteran had shown good cause for his 
failure to appear at the time of the November 2010 hearing and 
that an additional hearing should be scheduled.  

In order to comply with due process requirements and pursuant to 
the request of the Veteran's representative, this matter is 
REMANDED for the following action:

After confirming the current location where 
the Veteran is residing, which the Veteran 
has indicated is now in Chicago, Illinois, 
schedule him for a videoconference hearing 
at the RO before a Veterans Law Judge.  A 
copy of all correspondence sent to the 
Veteran with regard to scheduling the 
videoconference should be placed in the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

